Fish, C. J.
1. The allegations of the petition and the evidence submitted in support of the same authorized the grant of an interlocutory injunction against the plaintiff in error.
2. Upon the hearing of an application for an interlocutory injunction, if the prayer be granted, it operates to grant the injunction until the final hearing. While it is improper to grant a permanent injunction at such a hearing, the error in granting such an injunction will not require a *588reversal, but only a direction that the order be so modified as to render the injunction granted interlocutory instead of permanent. Bleyer v. Blum & Co., 70 Ga. 558; Mayor etc. of Brunswick v. Williams, 131 Ga. 429 (62 S. E. 230); Unity Cotton Mills v. Dunson, 131 Ga. 258 (62 S. E. 179).
June 16, 1910.
Injunction. Before Judge Park. - Worth superior court.
September 27, 1909.
C. E. Hay, for plaintiff in error.
J. J. Forehand and L. D. Passmore, contra.

Judgment affirmed, with direction.


All the Justices concur.